        Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 1 of 10




                 IN THE UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

RUSS GODFREY and NATALIE
GODFREY,
                               Plaintiffs,

v.                                            Case No: 5:19-cv-329 JD
CSAA FIRE & CASUALTY
INSURANCE COMPANY,
                              Defendant.

                     AMENDED FINAL PRETRIAL REPORT
AL REPORT
All counsel who will appear at trial:

Appearing for Plaintiffs:          Steve S. Mansell, OBA #10584
                                   Mark A. Engel, OBA #10796
                                   Keith F. Givens, OBA #16501
                                   MANSELL ENGEL & COLE
                                   204 N Robinson Avenue, 21st Floor
                                   Oklahoma City, OK 73102
                                   T: (405) 232-4100 ** F: (405) 232-4140
                                   Email: smansell@meclaw.net
                                          mengel@meclaw.net
                                          kgivens@meclaw.net

Appearing for Defendant:           Gerard F. Pignato, OBA #11473
                                   Bruce A. Robertson, OBA #13113
                                   Matthew C. Kane, OBA #19502
                                   Susan F. Kane, OBA #19455
                                   RYAN, WHALEY, COLDIRON, JANTZEN,
                                    PETERS & WEBBER
                                   400 N. Walnut Avenue
                                   Oklahoma City, OK 73104
                                   T: (405) 239-6040 ** F: (405) 239-6766
                                   Email: jerry@ryanwhaley.com
                                           brobertson@ryanwhaley.com
                                           mkane@ryanwhaley.com
                                           susanfkane@gmail.com
        Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 2 of 10




                      Jury Trial Demanded  - Non-Jury Trial

1.     BRIEF PRELIMINARY STATEMENT. State briefly and in ordinary language
       the facts and positions of the parties (appropriate for use during jury selection in
       jury cases).

       The parties to this case are Plaintiffs Russ and Natalie Godfrey and Defendant
       CSAA Fire & Casualty Insurance Company.

       Defendant CSAA Fire & Casualty Insurance Company issued policy no. H03-
       000328693 to Plaintiffs Russ and Natalie Godfrey for their home. Plaintiffs Russ
       and Natalie Godfrey paid premiums for the policy.

       Following a storm on February 22, 2018, Defendant CSAA Fire & Casualty
       Insurance Company denied a claim submitted by Plaintiffs Russ and Natalie
       Godfrey on damage to the home.1 Plaintiffs Russ and Natalie Godfrey claim that
       Defendant CSAA Fire & Casualty Insurance Company’s denial of their claim was
       a breach of contract and a breach of the duty of good faith and fair dealing.

2.     JURISDICTION. The basis on which the jurisdiction of the Court is invoked.

       This Court has jurisdiction over this matter pursuant to 28 U.S.C. § 1332. There
       is complete diversity between the parties and Plaintiff contends the amount in
       controversy exceeds $75,000.

3.     STIPULATED FACTS. List stipulations as to all facts that are not disputed or
       reasonably disputable, including jurisdictional facts.


1
 It is Plaintiffs’ position that Defendant’s failure to pay for the damage to the interior of
the home was a denial of the claim insofar as the Plaintiffs’ claim for interior damage
exceeded the amount of the deductible. Consequently, the Joint Statement proposed by the
Court is correct. There is no dispute that their claim for damage to the roof was denied.
Defendant believes that, as written, this statement is factually inaccurate or Plaintiffs are
waiving any claim to damages to the interior of their home. While the roof claim was
denied as non-covered loss, Defendant determined that the interior damage was a covered
loss. Thus, Defendant would propose the following language: “Following a storm on
February 22, 2018, Plaintiffs Russ and Natalie Godfrey submitted a claim to defendant.
CSAA determined that coverage existed for water damage inside the home but that
coverage was excluded for the roof due to its deteriorated (wear and tear damaged)
condition.” Plaintiff believes that Defendant’s proposed language is both misleading and
unnecessary with respect to the interior damage to the home for the reasons above stated.

                                             2
         Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 3 of 10



        A.      At all times material hereto Plaintiffs, Russ Godfrey and Natalie Godfrey
                were insured under a CSAA Fire & Casualty Insurance Company policy
                (No. HO3 – 000328693).

        B.      Plaintiffs’ premiums for said policy were fully paid at all times material
                hereto.

        C.      Plaintiffs’ home was insured by CSAA Fire & Casualty Insurance
                Company in February of 2018.

        D.      Defendant CSAA’s insurance policy is the only contract involved in this
                claim.

4.      LEGAL ISSUES. State separately, and by party, each disputed legal issue and
        the authority relied upon.

        A.      Whether Defendant breached the terms of Plaintiffs’ homeowner policy
                through its denial of benefits claimed by Plaintiffs.

        B.      Whether Defendant violated its duty of good faith and fair dealing to
                Plaintiffs through its investigation, handling or denial of Plaintiffs’ claim.

        C.      If Defendant violated its duty of good faith and fair dealing to Plaintiffs,
                whether Plaintiffs suffered any compensable injuries or damages as a result
                thereof.

        D.      Whether the Plaintiffs, Russ Godfrey and Natalie Godfrey, are entitled to
                one set of damages from Defendant in connection with Plaintiffs’ claims
                of breach of contract and bad faith, or whether Plaintiffs are each entitled
                to recover damages, separately, in connection with their claims for breach
                of contract and bad faith.

 5.      CONTENTIONS AND CLAIMS FOR DAMAGES OR OTHER RELIEF
         SOUGHT.

         A.      Plaintiffs

      Damages                                       Applicable Statutes, Ordinances and
                                                    Common Law Relied Upon




                                                3
     Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 4 of 10




Defendant breached the terms of 23 O.S. §21
Plaintiffs’ homeowner policy through its
denial of benefits claimed by Plaintiffs.
Seeking Policy benefits and loss of policy
benefits.
Defendant violated its duty of good faith Christian v. American Home Assurance
and fair dealing to Plaintiffs through its Co., 577 P. 2d 899, 1977 OK 141, 23 O.S.
investigation, handling or denial of §61
Plaintiffs’ claim. Seeking all incidental
and consequential damages, including
damages for mental anguish, frustration
and embarrassment to Plaintiffs.
Punitive damages.                               23 O.S. §9.1


    B.      Defendant

Damages                                         Applicable Statutes, Ordinances and
                                                Common Law Relied Upon
The loss complained of by Plaintiffs was
caused, at least in part, by an excluded
cause of loss under the CSAA policy.
Thus, CSAA did not breach its contract
with Plaintiffs by refusing to pay the full
amount of the benefits demanded by
Plaintiffs.
CSAA’s investigation, handling, and
evaluation of Plaintiffs’ property damage
claim was reasonable, thus barring
Plaintiffs’ bad faith claim.
A legitimate dispute exists with respect to
the cause of the damage to and/or
condition of Plaintiffs’ roof, as well as the
amount of loss, thus barring Plaintiffs’
bad faith claim.
Plaintiffs have failed to mitigate their
property damage.




                                            4
          Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 5 of 10




     Damages                                        Applicable Statutes, Ordinances and
                                                    Common Law Relied Upon
     Plaintiffs have failed to demonstrate that
     a more thorough investigation by
     Defendant would have produced a
     different outcome, one more favorable to
     the Plaintiffs; accordingly, Plaintiffs’ bad
     faith theory based on an alleged
     inadequate investigation necessarily fails.

     Plaintiffs object that this contention was
     not pled or otherwise asserted until now,
     right before trial, and well after the
     discovery deadline.
     The condition of, or damage to, Plaintiffs’
     roof was caused, at least in part, by an
     excluded cause of loss under the policy.
     Accordingly, as long as any part of the
     loss was caused by an excluded cause of
     loss, regardless of the amount, degree, or
     percentage of the excluded cause of loss,
     no contract benefits are owed.

     Plaintiffs object that this contention was
     not pled or otherwise asserted until now,
     right before trial, and well after the
     discovery deadline.

6.      EXHIBITS. The following exclusionary language MUST be included:

        Unlisted exhibits will not be admitted unless, by order of the court, the final pretrial
        order is amended to include them.

        A.     Plaintiffs:

               Attached as Exhibit 1 is the Joint Exhibit List for this trial.
               Attached as Exhibit 2 is the Plaintiffs’ Exhibit List for this trial.

        B.      Defendant:

               Attached as Exhibit 1 is the Joint Exhibit List for this trial.


                                                5
            Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 6 of 10



                  Attached as Exhibit 2 is the Plaintiffs’ Exhibit List for this trial.

           (Premarked for trial and exchanged as required under LCvR 39.4(a))

7.         WITNESSES: The following exclusionary language MUST be included:

            Unlisted witnesses in chief will not be permitted to testify unless, by order of the
            court, the final pretrial order is amended to include them.

            A.     Plaintiffs:

     No.             Name and Address                                  Testimony
     1.    Russ Godfrey                                Deposed; purchase of insurance; ice
           c/o Mansell Engel & Cole                    damage to roof, interior leaks, cost of
           204 N Robinson Avenue, 21st Floor           repair, denial of claim, unreasonableness of
           Oklahoma City, OK 73102                     denial and underpayment, representations
                                                       of Defendant’s adjusters.
     2.    Natalie Godfrey                             Deposed; purchase of insurance; ice
           c/o Mansell Engel & Cole                    damage to roof, interior leaks, cost of
           204 N Robinson Avenue, 21st Floor           repair, denial of claim, unreasonableness of
           Oklahoma City, OK 73102                     denial and underpayment, representations
                                                       of Defendant’s adjusters.
     3.    Sayde Brooks, Claims Adjuster *             Deposed; Inspections and estimates
           c/o Jerry Pignato                           performed at Defendant’s request;
           400 N Walnut Avenue                         guidelines, rules and restrictions applicable
           Oklahoma City, OK 73104                     to work performed at Defendant’s request;
                                                       revenue sought or received from work
                                                       performed at Defendant’s request; nature,
                                                       cause and extent of damages sustained by
                                                       Plaintiffs’ home; inspections and estimates
                                                       related to Plaintiffs’ home; contacts with
                                                       Defendant and/or individuals associated
                                                       with Defendant; issues raised by
                                                       Defendant.




                                                   6
      Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 7 of 10




No.           Name and Address                                Testimony
4.    Mark Costello, Claims Adjuster *        Deposed; Inspections and estimates
      c/o Jerry Pignato                       performed at Defendant’s request;
      400 N Walnut Avenue                     guidelines, rules and restrictions applicable
      Oklahoma City, OK 73104                 to work performed at Defendant’s request;
                                              revenue sought or received from work
                                              performed at Defendant’s request; nature,
                                              cause and extent of damages sustained by
                                              Plaintiffs’ home; inspections and estimates
                                              related to Plaintiffs’ home; contacts with
                                              Defendant and/or individuals associated
                                              with Defendant; issues raised by
                                              Defendant.
5.    Alana Hare, Claims Adjuster *           Deposed; Inspections and estimates
      c/o Jerry Pignato                       performed at Defendant’s request;
      400 N Walnut Avenue                     guidelines, rules and restrictions applicable
      Oklahoma City, OK 73104                 to work performed at Defendant’s request;
                                              revenue sought or received from work
                                              performed at Defendant’s request; nature,
                                              cause and extent of damages sustained by
                                              Plaintiffs’ home; inspections and estimates
                                              related to Plaintiffs’ home; contacts with
                                              Defendant and/or individuals associated
                                              with Defendant; issues raised by
                                              Defendant.
6.    Michael White, Adjuster                 Inspections and estimates performed at
      US Adjusting Services                   Defendant’s request; guidelines, rules and
      4090 S. Regent                          restrictions applicable to work performed at
      Wichita Falls, TX 76308                 Defendant’s request; revenue sought or
                                              received from work performed at
                                              Defendant’s request; nature, cause and
                                              extent of damages sustained by Plaintiffs’
                                              home; inspections and estimates related to
                                              Plaintiffs’ home; contacts with Defendant
                                              and/or individuals associated with
                                              Defendant; issues raised by Defendant.
7.    Allen Lippoldt                          Deposed; Observations of damage on roof,
      Ultimate Roofing and Construction       cost of repairs, conversations with adjusters
      4321 SE 33rd Street                     and Plaintiffs.
      Oklahoma City, OK 73115



                                          7
        Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 8 of 10




 No.            Name and Address                              Testimony
 8.    Sean Wiley                              Issues and opinions referenced in report
       JW Construction Management              produced on October 21, 2019 per
                  th
       237 NW 60 , Suite A                     Scheduling Order [Doc. 15]. Expert witness
       Oklahoma City, OK 73118                 construction costs.
 9.    Witness needed for rebuttal of issues or evidence introduced by Defendant **
 10. Witnesses identified by Defendant to whom Plaintiffs do not object **

* - CSAA’s counsel does not agree to accept a trial subpoena for this witness.

** - CSAA objects to any unidentified witnesses.


       B.    Defendant:

 No.            Name and Address                              Testimony
 1.    Russ Godfrey                            Deposed; all relevant issues; insurance
       c/o Mansell Engel & Cole                policies issued on subject property;
       204 N Robinson Avenue, 21st Floor       investigation and handling of subject
       Oklahoma City, OK 73102                 claims; prior claims and lawsuits.
 2.    Natalie Godfrey                         Deposed; all relevant issues; insurance
       c/o Mansell Engel & Cole                policies issued on subject property;
       204 N Robinson Avenue, 21st Floor       investigation and handling of subject
       Oklahoma City, OK 73102                 claims.
 3.    Sayde Brooks, Claims Adjuster           Deposed; investigation and handling of
       CSAA Fire & Casualty Insurance Co.      Plaintiffs’ claim.
       3100 Quail Springs Parkway
       Oklahoma City, Oklahoma 73134
 4.    Mark Costello, Claims Adjuster     Deposed; investigation and handling of
       CSAA Fire & Casualty Insurance Co. Plaintiffs’ claim.
       3312 West Charleston Boulevard
       Las Vegas, Nevada 89102
 5.    Alana Hare, Claims Adjuster        Deposed; investigation and handling of
       CSAA Fire & Casualty Insurance Co. Plaintiffs’ claim; CSAA’s claim handling
       3100 Quail Springs Parkway         policies and procedures.
       Oklahoma City, Oklahoma 73134




                                           8
            Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 9 of 10




     No.           Name and Address                             Testimony
      6.   Michael White, Independent Adjuster Inspections and estimates performed;
           US Adjusting Services               method of compensation; discussion of
           4090 South Regent                   what an independent adjuster does.
           Wichita Falls, Texas 76308

 8.        ESTIMATED TRIAL TIME:

           A.    Plaintiffs’ Case:   3 days

           B.    Defendant’s Case: ½ - 1 day

9.         BIFURCATION REQUESTED:                 Yes                  No      X

10.        POSSIBILITY OF SETTLEMENT:             Good          Fair        Poor    X

       All parties approve this report and understand and agree that this report supersedes
all pleadings, shall govern the conduct of the trial, and shall not be amended except by
order of the Court.

                                     By:   s/Keith F. Givens
                                           Steven S. Mansell, OBA #10584
                                           Mark A. Engel, OBA #10796
                                           Keith F. Givens, OBA #16501
                                           MANSELL ENGEL & COLE
                                           204 North Robinson Avenue, 21st Floor
                                           Oklahoma City, OK 73102-7001
                                           T: (405) 232-4100 ** F: (405) 232-4140
                                           Email: smansell@meclaw.net
                                                  mengel@meclaw.net
                                                  kgivens@meclaw.net

                                           ATTORNEYS FOR PLAINTIFFS


                                           s/Gerard F. Pignato
                                           Gerard F. Pignato, OBA #11473
                                           Bruce A. Robertson, OBA #13113
                                           Matthew C. Kane, OBA #19502


                                              9
Case 5:19-cv-00329-JD Document 111 Filed 03/06/20 Page 10 of 10



                            Susan F. Kane, OBA #19455
                            RYAN WHALEY COLDIRON
                               JANTZEN PETERS & WEBBER PLLC
                            400 North Walnut Avenue
                            Oklahoma City, Oklahoma 73104
                            Telephone: 405-239-6040
                            Facsimile: 405-239-6766
                            Email: jerry@ryanwhaley.com
                                  brobertson@ryanwhaley.com
                                  mkane@ryanwhaley.com
                                  susanfkane@gmail.com

                            ATTORNEYS FOR DEFENDANT




                              10
